Name: Commission Regulation (EC) NoÃ 992/2007 of 27 August 2007 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community
 Type: Regulation
 Subject Matter: trade policy;  marketing;  economic geography;  energy policy
 Date Published: nan

 28.8.2007 EN Official Journal of the European Union L 222/3 COMMISSION REGULATION (EC) No 992/2007 of 27 August 2007 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2), lays down, among other things, detailed rules for disposing of stocks of alcohol obtained from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3) and referred to in Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies. (2) A tendering procedure for the sale of wine alcohol for exclusive use as bioethanol in the fuel sector in the Community should be organised in accordance with Article 92 of Regulation (EC) No 1623/2000 with a view to reducing Community stocks of wine alcohol and ensuring the continuity of supplies to firms approved under that Article. (3) Since 1 January 1999, in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agri-monetary arrangements for the euro (4), the selling price and securities must be expressed, and payments made, in euro. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. Tendering procedure No 11/2007 EC is hereby opened for the sale of wine alcohol for use as bioethanol in the Community. The alcohol concerned has been produced from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and is held by the intervention agencies of the Member States. 2. The total volume put up for sale is 693 375,74 hectolitres of alcohol at 100 % vol., broken down as follows: (a) one lot with the number 123/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (b) one lot with the number 124/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (c) one lot with the number 125/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (d) one lot with the number 126/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (e) one lot with the number 127/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (f) one lot with the number 128/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (g) one lot with the number 129/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (h) one lot with the number 130/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (i) one lot with the number 131/2007 EC for a quantity of 39 995 hectolitres of alcohol at 100 % vol.; (j) one lot with the number 132/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (k) one lot with the number 133/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (l) one lot with the number 134/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (m) one lot with the number 135/2007 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (n) one lot with the number 136/2007 EC for a quantity of 53 380,74 hectolitres of alcohol at 100 % vol. 3. The location and references of the vats making up the lots, the quantity of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol are as set out in Annex I to this Regulation. 4. Only firms approved under Article 92 of Regulation (EC) No 1623/2000 may take part in the tendering procedure. Article 2 The sale shall be conducted in accordance with Articles 93, 94, 94b, 94c, 94d, 95, 96, 97, 98, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98. Article 3 1. Tenders shall be delivered to the intervention agencies holding the alcohol listed in Annex II or sent by registered mail to the address of the intervention agency. 2. Tenders shall be placed in a sealed double envelope, the inside envelope marked Tender under procedure No 11/2007 EC for use as bioethanol in the Community, the outer envelope bearing the address of the intervention agency concerned. 3. Tenders must reach the intervention agency concerned not later than 12.00 noon (Brussels time) on 10/9/2007. Article 4 1. To be eligible for consideration, tenders must comply with Articles 94 and 97 of Regulation (EC) No 1623/2000. 2. To be eligible for consideration, when they are presented, tenders must be accompanied by: (a) proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % vol. has been lodged with the intervention agency holding the alcohol concerned; (b) the name and address of the tenderer, the reference number of the notice of invitation to tender and the price proposed, expressed in euro per hectolitre of alcohol at 100 % vol.; (c) an undertaking by tenderers that they will comply with all the rules applicable to this tendering procedure; (d) a statement by tenderers to the effect that: (i) they waive all claims in respect of the quality and characteristics of any alcohol awarded to them; (ii) they agree to submit to any checks made on the destination and use made of the alcohol; (iii) they accept that it is their responsibility to provide evidence that the alcohol is used as specified in the notice of invitation to tender in question. Article 5 The notifications provided for in Article 94a of Regulation (EC) No 1623/2000 relating to the tendering procedure opened by this Regulation shall be sent to the Commission at the address given in Annex III to this Regulation. Article 6 The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale. On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned. Article 7 1. The intervention agencies in the Member States in which the alcohol put up for sale is stored shall carry out appropriate checks to verify the nature of the alcohol at the time of end-use. To that end, they may: (a) apply Article 102 of Regulation (EC) No 1623/2000 mutatis mutandis; (b) carry out checks on samples using nuclear magnetic resonance analysis to verify the nature of the alcohol at the time of end-use. 2. The costs of the checks referred to in paragraph 1 shall be borne by the firms to which the alcohol is sold. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 897/2007 (OJ L 196, 28.7.2007, p. 20). (3) OJ L 84, 27.3.1987, p. 1. Regulation repealed by Regulation (EC) No 1493/1999. (4) OJ L 349, 24.12.1998, p. 1. ANNEX I Member State and lot number Location Vat No Quantity in hectolitres of alcohol at 100 % vol. Regulation (EC) No 1493/1999 (Article) Type of alcohol Spain Lot No 123/2007 EC TarancÃ ³n B-4 17 271 27 raw B-5 8 667 27 raw B-6 24 062 27 raw Total 50 000 Spain Lot No 124/2007 EC TarancÃ ³n A-5 24 837 27 raw A-9 9 594 27 raw B-4 7 569 27 raw B-5 8 000 27 raw Total 50 000 Spain Lot No 125/2007 EC TarancÃ ³n A-9 14 771 27 raw A-10 24 457 27 raw B-5 8 000 27 raw B-1 2 772 27 raw Total 50 000 Spain Lot No 126/2007 EC TarancÃ ³n A-6 24 823 30 raw C-7 24 883 30 raw C-8 294 30 raw Total 50 000 France Lot No 127/2007 EC Viniflhor  Longuefuye Mme Bretaudeau F-53200 Longuefuye 4 22 550 27 raw 5 6 385 27 raw 21 4 645 28 raw 5BIS 16 420 28 raw Total 50 000 France Lot No 128/2007 EC Viniflhor  Longuefuye Mme Bretaudeau F-53200 Longuefuye 6 22 915 27 raw 22 4 600 27 raw 9 22 485 27 raw Total 50 000 France Lot No 129/2007 EC Viniflhor  Port-la-Nouvelle M. Mortefon EntrepÃ ´t dalcool Avenue Adolphe-Turrel BP 62 F-11210 Port-la-Nouvelle 2 25 715 27 raw 23 1 870 30 raw 2B 13 345 30 raw 2B 7 990 30 raw 2B 1 080 28 raw Total 50 000 France Lot No 130/2007 EC Viniflhor  Port-la-Nouvelle M. Mortefon EntrepÃ ´t dalcool Avenue Adolphe-Turrel BP 62 F-11210 Port-la-Nouvelle 7 11 710 27 raw 5B 2 360 28 raw 7B 640 28 raw 7B 2 200 30 raw 23B 1 895 27 raw 7B 7 790 30 raw 5B 2 645 30 raw 5B 1 525 30 raw 23 3 985 30 raw 5 15 250 27 raw Total 50 000 France Lot No 131/2007 EC DEULEP  PSL F-13230 Port-Saint-Louis-du-RhÃ ´ne B2 39 995 27 raw Total 39 995 Italy Lot No 132/2007 EC Cipriani  Chizzola d'Ala (TN) 27a-21a-25a 6 500 27 raw Dister  Faenza (RA) 127a 4 700 27 raw I.C.V.  Borgoricco (PD) 6a 2 200 27 raw Mazzari  S. Agata sul Santerno (RA) 4a-15a 27 800 30 raw Tampieri  Faenza (RA) 6a-7a-16a 1 500 27 raw Villapana  Faenza (RA) 4a-2a-10a 7 300 27 raw Total 50 000 Italy Lot No 133/2007 EC Bonollo  Paduni (FR) 35a-37a-39a 9 900 27/30 raw D'Auria  Ortona (CH) 22a-62a-76a-66a-80a-81a 10 900 27 raw Di Lorenzo-Ponte Valleceppi (PG)  Pontenuovo di Torgiano (PG) 19a-5b-6b-7b 19 000 27/30 raw S.V.A.  Ortona (CH) 19a 1 900 30 raw Balice S.n.c.  Valenzano (BA) 1a-13a-14a-15a-16a-45a 8 300 27 raw Total 50 000 Italy Lot No 134/2007 EC Bonollo  Paduni (FR) 35a-37a-39a 24 800 27/30 raw Caviro  Faenza (RA) 15a-6a-8a-5a 22 800 27 raw Deta  Barberino Val d'Elsa (FI) 7a 2 400 27 raw Total 50 000 Italy Lot No 135/2007 EC De Luca  Novoli (LE) 1a-8a-9a 3 400 27 raw Bertolino  Partinico (PA) 24a-27a 25 000 30 raw Balice Distill.  San Basilio Mottola (TA) 4a 3 400 27 raw S.V.M.  Sciacca (AG) 2a-3a-4a-8a-21a-30a-35a-36a-37 4 200 27/30 raw GE.DIS.  Marsala (TP) 14b 12 000 30 raw Trapas  Petrosino (TP) 7a 2 000 27 raw Total 50 000 Greece Lot No 136/2007 EC Ã Ã ¹Ã ½Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ Ã  Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã µÃ Ã Ã ·Ã ½Ã ¯Ã ±Ã  Ã Ã Ã Ã ³Ã ¿Ã  Ã ¤Ã Ã ¹Ã Ã Ã »Ã ¯Ã ±Ã  (Oinopoiitikos Sinetairismos Messinias) 76 454,96 30 raw 77 432,94 30 raw 85 1 782,89 30 raw 86 1 684,51 30 raw 87 1 756,59 30 raw 88 1 753,86 30 raw 95 873,44 30 raw 75 444,79 30 raw 28 904,89 30 raw 80 463,46 30 raw 73 387,14 30 raw 78 27,72 30 raw 15 1 747,04 30 raw 16 1 713,67 30 raw 26 853,18 30 raw 74 427,35 30 raw 17 1 743,76 30 raw 94 887,65 30 raw 84 1 786,52 30 raw 79 439,47 30 raw 93 908,63 30 raw 83 1 795,78 30 raw 82 1 758,86 30 raw 12 1 800,87 30 raw 11 1 744,16 30 raw 18 1 707,83 30 raw 13 1 788,73 30 raw 96 827,49 30 raw 81 1 805,07 30 raw 14 1 800,04 30 raw 97 915,07 30 raw 92 908,96 30 raw 99 911,94 30 raw 25 905,06 30 raw 108 432,18 30 raw 107 432,77 30 raw 105 448,22 30 raw 106 441,22 30 raw 27 897,73 30 raw 29 579,19 30 raw 30 667,69 30 raw 19 901,65 27 raw 20 892,07 27 raw 21 900,28 27 raw 22 899,54 27 raw 23 882,32 27 raw 24 653,58 27 raw 89 847,09 27 raw 90 880,83 27 raw 91 856,22 27 raw 98 878,23 27 raw 100 745,61 27 raw Total 53 380,74 ANNEX II Intervention agencies holding the alcohol referred to in Article 3 Viniflhor  Libourne DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, BP 231, F-33505 Libourne Cedex (TÃ ©l. (33-5) 57 55 20 00; tÃ ©lex 57 20 25; fax (33) 557 55 20 59) FEGA Beneficencia, 8, E-28004 Madrid (TÃ ©l. (34-91) 347 64 66; fax (34-91) 347 64 65) AGEA Via Torino, 45, I-00184 Rome (TÃ ©l. (39) 06 49 49 97 14; fax (39) 06 49 49 97 61) Ã .Ã .Ã .Ã .Ã .Ã .Ã . Ã Ã Ã ±Ã Ã ½Ã Ã ½ (Aharnon) 241, 10446 AthÃ ¨nes, GrÃ ¨ce (TÃ ©l. (30-210) 212 47 99; fax (30-210) 212 47 91) ANNEX III Address referred to in Article 5 European Commission Directorate-General for Agriculture and Rural Development, Unit D-2 B-1049 Brussels Fax (32-2) 292 17 75 E-mail: agri-market-tenders@ec.europa.eu